Case 1:20-cr-20084-MGC Document 7 Entered on FLSD Docket 02/18/2020 Page 1 of TB
                                                                              5


                                                                      Feb 14, 2020



              20-20084-CR-COOKE/GOODMAN
Case 1:20-cr-20084-MGC Document 7 Entered on FLSD Docket 02/18/2020 Page 2 of 5
Case 1:20-cr-20084-MGC Document 7 Entered on FLSD Docket 02/18/2020 Page 3 of 5
Case 1:20-cr-20084-MGC Document 7 Entered on FLSD Docket 02/18/2020 Page 4 of 5
Case 1:20-cr-20084-MGC Document 7 Entered on FLSD Docket 02/18/2020 Page 5 of 5
